Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Prior Art Consideration
	The instant application is a divisional of U.S. Patent Application Serial Number 17/357,732, filed on June 24, 2021, now abandoned, which was a continuation of 17/012,236, filed on September 4, 2020 (now U.S. Patent No. 11,074,931). The Examiner notes that the prior art cited in the earlier application has been considered (which may, or may not, include any reference(s) cited on any information disclosure statement(s) filed with the instant application) - As per MPEP 2001.06(b), no separate citation of the prior art from the parent application is required.

As stated in section MPEP 2001.06(b):
If the application under examination is identified as a continuation, divisional, or continuation-in-part of an earlier application, the examiner will consider the prior art properly cited in the earlier application. See MPEP § 609 and MPEP § 719.05, subsection (II)(A), example J. The examiner must indicate in the first Office action whether the prior art in a related earlier application has been reviewed. Accordingly, no separate citation of the same prior art need be made in the later application, unless applicant wants a listing of the prior art printed on the face of the patent.

Specification
The disclosure is objected to because of the following informalities: 
(i) With regard to page 10 (line 23), the term "boar" should be changed to the term --board--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 2019/0295600 A1) in view of Kawao et al. (US 2015/0332715 A1). 
As per claim 1, Yoshikawa et al. (US 2019/0295600 A1) discloses a suspension assembly (e.g., 30) comprising: a support plate (e.g., 46); 5a wiring member (e.g., 48) on the support plate (46); and a head (e.g., 17) supported on the support plate (46), wherein the wiring member (48) comprises a connection end portion (e.g., 48(c)) extending outside the support plate (46), and a plurality of wirings (e.g., see, inter alia, paragraph [0038] - "plurality of wiring (wiring pattern)"), and 10the connection end portion (e.g., 48(c)) includes an opening (e.g., 76) with a predetermined length and thirteen or more connection terminals (e.g., 73) disposed in the opening and arranged at intervals in a direction of the length (see, inter alia, paragraphs [0041, 0050, 0054, 0078]).
Additionally as per claim 1, the thirteen or more connection terminals (73) include at the very least, 15connection terminals for a write head, connection terminals for a read head, connection terminals for a heater (e.g., see paragraph [0040]), connection terminals for a micro-actuator (e.g., see paragraphs [0004, 0055]) and connection terminals for an assisting element (e.g., see paragraphs [0004]), connection terminals for a heater, connection terminals for an HDI sensor, and connection terminals for a micro-actuator.  
As per claim 6, Yoshikawa et al. (US 2019/0295600 A1) further discloses a disk device (e.g., 10 - see Fig. 1) comprising: 25a disk-shaped recording medium (e.g., 18).
As per claim 1, however, Yoshikawa et al. (US 2019/0295600 A1) remains silent with regard to wherein the connection terminals include connection terminals for an HDI sensor.
	Such connection terminals for HDI sensors, however, are well-known and ubiquitous in the art.
As just one example, Kawao et al. (US 2015/0332715 A1) discloses an analogous suspension assembly, in the same field of endeavor as Yoshikawa et al. (US 2019/0295600 A1), wherein, as per claim 1, the connection pads of a wiring member (connected to an analogous magnetic head) includes terminals for a write head (i.e., "read/write elements"), connection terminals for a read head  (i.e., "read/write elements"), connection terminals for a heater (i.e., "heater for controlling a flying height"), and an HDI sensor ("head disk interface (HDD sensor").
Given the express teachings and motivations, as is evidenced by Kawao et al. (US 2015/0332715 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the connection terminals of Yoshikawa et al. (US 2019/0295600 A1) as including connection terminals for an HDI sensor, in order to simply and advantageously provide a sensor (HDI sensor) which detects a head-disk interface interaction between a magnetic head slider and its underlying magnetic disk, sensing damage and/or slider-disk asperity collisions, as is well-known, established and appreciated on the art as evidenced by Kawao et al. (US 2015/0332715 A1).
Regarding claim 2, although Yoshikawa et al. (US 2019/0295600 A1) in combination with Kawao et al. (US 2015/0332715 A1), remains silent with regard to wherein the connection terminals for the HDI sensor or the connection terminals for the heater are disposed between the connection terminals for the assisting 25element and the connection terminals for the write head, given the teachings of both Yoshikawa et al. (US 2019/0295600 A1) and Kawao et al. (US 2015/0332715 A1), it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to arrange or rearrange the known components of the connection terminals, to allow for a desired manner of electrical connection. No new or unobvious result is seen to be obtained by rearranging the placement of the connection terminals relative to each other, given that such connection terminals would perform substantially equally as well, regardless of their arrangements. In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court rejected a rigid approach to the question of obviousness, and ultimately reaffirmed that "when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273 (1976)).  Emphasis added.
Furthermore, it has been held that the mere rearranging of parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 2019/0295600 A1) in view of Kawao et al. (US 2015/0332715 A1) as applied to claim 1 above, and further in view of Arai et al. (US 2016/0012837 A1).
See the description of Yoshikawa et al. (US 2019/0295600 A1) in view of Kawao et al. (US 2015/0332715 A1), supra.
As per claim 3, Yoshikawa et al. (US 2019/0295600 A1) in combination with Kawao et al. (US 2015/0332715 A1), remains silent with respect to wherein the thirteen or more connection terminals are arranged such that intervals between the connection terminals positioned at one end portion in the 5direction of the length of the opening are narrower than intervals between the connection terminals positioned at a central portion in the direction of the length of the opening.  
As per claim 4, Yoshikawa et al. (US 2019/0295600 A1) in combination with Kawao et al. (US 2015/0332715 A1), remains silent with respect to wherein the thirteen or more connection terminals are arranged such that intervals between the connection terminals positioned at one end portion in the direction of the length of the opening are narrower 15than intervals between the other connection terminals.  
Such arrangements are known in the art.
As just one example, Arai et al. (US 2016/0012837 A1) discloses an analogous suspension assembly (e.g., see Fig. 3), in the same field of endeavor as Yoshikawa et al. (US 2019/0295600 A1) and Kawao et al. (US 2015/0332715 A1), comprising: a support plate (e.g., 31); a wiring member (40) on the support plate (31); and a head (e.g., 21) supported on the support plate (31), wherein the wiring member (40) comprises a connection end portion (e.g., at (25)) extending outside the support plate (31) (see Fig. 3), and a plurality of wirings (e.g., connected to terminals 25a-25h), and the connection end portion includes an opening with a predetermined length and width and a plurality of connection terminals disposed in the opening and arranged at intervals in a direction of the length - see Fig. 3.
Additionally, as per claim 3, Arai et al. (US 2016/0012837 A1) further discloses wherein the plurality of connection terminals (e.g., 25a-25h) are arranged such that intervals between the connection terminals positioned at one end portion in the direction of the length of the opening are narrower than intervals between the connection terminals positioned at a central portion in the direction of the length of the opening - e.g., see paragraph [0048] of Arai et al. (US 2016/0012837 A1).
As per claim 4, Arai et al. (US 2016/0012837 A1) further discloses wherein the plurality of connection terminals (e.g., 25a-25h) are arranged such that intervals between the connection terminals positioned at one end portion in the direction of the length of the opening are narrower than intervals between the other connection terminals (e.g., the "other connection terminals" can be considered terminals (25d, 25e) as per paragraph [0048]).
Given the express teachings and motivations, as espoused by Arai et al. (US 2016/0012837 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the particular features of the suspension assembly connection end portion dimensional features, as set forth in claims 3 and 4, to the combination of Yoshikawa et al. (US 2019/0295600 A1) in view of Kawao et al. (US 2015/0332715 A1), as taught by Arai et al. (US 2016/0012837 A1), in order to advantageously "provide a flexure of a disk drive suspension capable of reducing occurrence of crosstalk." See paragraph [0011] of Arai et al. (US 2016/0012837 A1).

Allowable Subject Matter
Claim 5 is tentatively objected to as being dependent upon a rejected base claim, but, pending an updated search, amendments or arguments presented by the Applicant and considered by the Examiner in reply to this office communication, would be favorably considered if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein terminals are provided in a ran opening of a connection end portion of an FPC or a suspension assembly flexure, and/or analogous connection terminals including at least thirteen in an opening of the disk drive actuator FPC, and/or specified functions of such terminals (i.e., the particular mode of operation for each electrical connection terminal(s)).
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688